Exhibit 10.66

AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS

          AMENDMENT dated as of April 26, 2005 to the REGISTRATION RIGHTS
AGREEMENTS dated as of September 14, 2004 and November 29. 2004, by and among
INTERPOOL, INC., a Delaware corporation (the "Company"), and the investors
signatory hereto (each a "Holder" and, collectively, the "Holders").

W I T N E S S E T H :

          WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the "Original Investors") entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the "September Purchase Agreement")
and/or an Agreement dated as of November 29, 2004 (the "November Purchase
Agreement"), pursuant to which the Company issued to the Original Investors the
Company’s 6% Senior Notes Due 2014 (the "Notes");

          WHEREAS, the Company and certain of the Original Investors entered
into a Registration Rights Agreement dated as of September 14, 2004 (the
"September Registration Rights Agreement") and/or a Registration Rights
Agreement dated as of November 29, 2004 (the "November Registration Rights
Agreement"), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Notes under the Securities Act of 1933 for
the benefit of the Original Investors; and

          WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the "Registrable Securities" (as defined in the September
Registration Rights Agreement and in the November Registration Rights
Agreement), now desire to amend the September Registration Rights Agreement and
the November Registration Rights Agreement (collectively, the "Registration
Rights Agreements") as hereinafter set forth.

          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows (it being understood that the
agreement below of Goldman, Sachs & Co. applies solely to the September
Registration Rights Agreement as Goldman, Sachs & Co. was not a party to the
November Registration Rights Agreement):

           SECTION 1.      AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS.
Effective as of the date hereof, each of the Registration Rights Agreements is
hereby amended as follows:

          (a) by deleting the references to "May 1, 2005" in the first sentence
of Section 2(a), in the first sentence of Section 2(b), and in Section 3(c)(i),
and inserting, in lieu of each such reference, "July 1, 2005";


          (b) by deleting the references to "July 1, 2005" in the second
sentence of Section 2(a), and in Section 3(c)(i), and inserting, in lieu of each
such reference, "September 1, 2005"; and


          (c) by deleting clause (ii) of the first sentence of Section 2(d) and
inserting, in lieu of such clause, the following: "(ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or prior to October 1, 2005;
or".


           SECTION 2.      EFFECT ON REGISTRATION RIGHTS AGREEMENTS.

          (a) On and after the date hereof, each reference in the Registration
Rights Agreements to "this Agreement", "herein", "hereof", "hereunder" or words
of similar import, shall mean and be a reference to such Registration Rights
Agreement as amended hereby.


          (b) Except as specifically amended above in connection herewith, each
Registration Rights Agreement shall remain in full force and effect and is
hereby ratified and confirmed.


          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Original Investors or the Holders under the Registration
Rights Agreements or any document executed in connection therewith.


           SECTION 3.      GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

           SECTION 4.      COUNTERPARTS. This Amendment may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

           IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.



By: /s/ James F. Walsh                              
      Name: James F. Walsh
      Title: Executive Vice President and
               Chief Financial Officer



GREYWOLF CAPITAL PARTNERS II LP



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Managing Partner



GREYWOLF CAPITAL OVERSEAS FUND



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Chief Executive Officer



GREYWOLF HIGH YIELD MASTER FUND



By: /s/ Jonathan Savitz                              
      Name: Jonathan Savitz
      Title: Managing Partner



CASPIAN CAPITAL PARTNERS, LP



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President

MARINER LDC



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



MARINER OPPORTUNITIES FUND, LP



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



MARINER VOYAGER MASTER FUND, LTD



By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor



By: /s/ Charles R. Howe II                              
      Name: Charles R. Howe II
      Title: President



RIVA RIDGE MASTER FUND, LTD.



By: RIVA RIDGE CAPITAL MANAGEMENT
LP, As Investment Manager



By: RIVA RIDGE GP LLC, GP to the
Investment Manager



By: /s/ Stephen Golden                              
      Name: Stephen Golden
      Title: Managing Member



MARINER LDC



By: RIVA RIDGE CAPITAL MANAGEMENT
LP, As Investment Manager



By: /s/ Stephen Golden                              
      Name: Stephen Golden
      Title: Authorized Person



GOLDMAN, SACHS & CO.



By: /s/ Richard Katz                              
      Name: Richard Katz
      Title: Managing Director
